EXECUTION COPY

 

TERMINATION OF STANDBY PURCHASE AGREEMENT

THIS TERMINATION OF STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of
March 10, 2008, is made by and among PATRICK INDUSTRIES, INC., an Indiana
corporation (the “Company”), TONTINE CAPITAL PARTNERS, L.P., a Delaware limited
partnership corporation (“TCP”) and TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.,
a Delaware limited partnership (“TCOMF,” and collectively with TCP, “Tontine”).

WHEREAS, the Company and Tontine entered into that certain Standby Purchase
Agreement dated as of September 17, 2007 (the “2007 Standby Purchase Agreement”)
in connection with a proposed rights offering by the Company, the proceeds of
which the Company intended to use to prepay the outstanding principal and
accrued interest under the Senior Subordinated Promissory Notes dated as of May
18, 2007, and issued by the Company to Tontine in connection with financing the
Company’s acquisition of Adorn Holdings, Inc.; and

WHEREAS, the Company, after consultation with Tontine, has elected to change the
terms of its rights offering and contemporaneous with this Agreement, Tontine
and the Company have agreed to enter into (i) a Securities Purchase Agreement
pursuant to which Tontine has agreed to purchase shares of Company common stock
in a private placement; and (ii) a new Standby Purchase Agreement which reflects
the changed terms of the Company’s rights offering;

WHEREAS, the 2007 Standby Purchase Agreement may be terminated at any time by
the mutual consent of the Company and Tontine pursuant to Section 8.1(a) of the
2007 Standby Purchase Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

Section 1.     Termination of the 2007 Standby Purchase Agreement. Effective as
of the date hereof, the 2007 Standby Purchase Agreement among the Company and
Tontine is hereby terminated and cancelled, and is of no further force or
effect, except as may be otherwise provided therein. For the avoidance of doubt,
the parties agree that the provisions of Section 7(b) and Sections 9 through 15
of the 2007 Standby Purchase Agreement shall survive the termination of the 2007
Standby Purchase Agreement hereunder.

Section 2.         Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

Section 3.         Entire Agreement; References. This Agreement constitutes the
entire agreement between the parties and supersedes all prior and all other
contemporaneous agreements and understandings (oral or written) with respect to
the subject matter hereof.

Section 4.         Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Indiana, without regard to choice of law principles thereof.

 

--------------------------------------------------------------------------------



Section 5.         Counterparts; Electronic Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other party hereto by electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

Section 6.         Headings. The headings of this Agreement are for convenience
of reference only and shall not form part of, or affect the interpretation of,
this Agreement.

 

[Remainder of page intentionally left blank]

 

2

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PATRICK INDUSTRIES, INC.

 

By: /s/ Paul E. Hassler

 

Name:

Paul E. Hassler

 

Title:

President

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

By:

Tontine Capital Management, L.L.C., its general partner

 

 

By:

/s/ Jeffrey L. Gendell

 

Jeffrey L. Gendell, as managing member

 

 

TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.

 

 

By:

Tontine Capital Overseas GP, L.L.C., its general partner

 

 

By:

/s/ Jeffrey L. Gendell

 

Jeffrey L. Gendell, as managing member

 

 

 

S-1

[Signature Page to Termination of Standby Purchase Agreement]

 

 